UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6543



In Re: TYREES COLOZA WHITEHEAD,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-00-3355)


Submitted:   July 31, 2001                 Decided:   August 15, 2001


Before WIDENER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tyrees Coloza Whitehead, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrees C. Whitehead seeks a writ of mandamus compelling the

district court to consider his application for post-conviction

relief as an initial petition filed pursuant to 28 U.S.C. § 2241

(1994), rather than as a successive petition under section 2255 of

the same title.     Whitehead maintains that his two convictions of

violating 18 U.S.C.A. § 924(c)(1) (West Supp. 2000) must be vacated

in light of the recent decisions of the Supreme Court in Apprendi

v. New Jersey, 530 U.S. 466 (2000), and Castillo v. United States,

530 U.S. 120 (2000).

     The cited authorities are inapposite to Whitehead’s claims.

Inasmuch as section 924(c)(1) prescribes no statutory maximum,

Whitehead’s sentence does not implicate Apprendi.     See 530 U.S. at

489; United States v. Harris, 243 F.3d 806, 809 (4th Cir. 2001).

Moreover, Whitehead has not shown how Castillo (in which the Court

concluded that enhanced penalties for particular firearms consti-

tute separate crimes under § 924(c)(1)) bears on his situation,

i.e., where the enhanced sentence was imposed as a result of a sec-

ond conviction under the statute.      Consequently, Whitehead cannot

demonstrate a clear right to relief justifying issuance of the

writ.     See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).

        Accordingly, we grant Whitehead’s motion for leave to proceed

in forma pauperis, but we deny his petition for a writ of mandamus


                                   2
directing the district court to consider the underlying claims

pursuant to § 2241.*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before us, and argument would not aid the decisional process.




                                                   PETITION DENIED




     *
       Our disposition of this appeal renders it unnecessary for us
to decide whether a post-conviction claim based on Apprendi may be
maintained under § 2241. We explicitly reserve that question for
another day.


                                 3